Citation Nr: 1611167	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, on the basis of substitution and to include for accrued benefits purposes.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to August 1977. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which in pertinent part denied service connection for diabetes mellitus type 2.  In June 2014, the Board remanded the claim for additional development.  

In August 2012, during the pendency of this appeal, the Veteran died.  In a February 2013 deferred rating decision, the RO determined that substitution by the Veteran's surviving spouse was appropriate.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam War, but his service did not include duty in or visitation to the Republic of Vietnam; a presumption of exposure to herbicides (Agent Orange) is not warranted. 
 
2.  The Veteran does not have diabetes mellitus, type 2, due to his service. 



CONCLUSIONS OF LAW
 
1.  Diabetes mellitus, type 2, was not incurred in due to active service, nor may it be presumed to have been so incurred by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  There are no accrued benefits payable.  38 U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection for diabetes mellitus, type 2, is warranted.  She argues that service connection is warranted on a presumptive basis, as the Veteran should have been considered to have served in Vietnam, and to have been exposed to Agent Orange.  Specifically, the Veteran had argued that while at Cam Ranh Bay, in Vietnam, while serving aboard the U.S.S. Engage in 1971, he was at the "Market Time headquarters," he went on liberty, had work details, and rode a truck to the base exchange.  He stated that his ship was tied up pier side at Cam Ranh Bay for "months."  He also asserted that he was "boots on the ground" in Vietnam, and he had "brown water" service.  See. e.g., Veteran's appeal (VA Form 9), received in September 2011; Veteran's statements (VA Form 21-4138s), received in October 2007, March and July of 2010, and July 2011.

The Veteran died in April 2012, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See 38 U.S.C.A. § 5121A (West 2014 & Supp. 2015). 

In August 2010, the Director of Compensation and Pension Service issued a Fast Letter, which states that claims where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30.  This is in contrast to previously filed accrued benefits claims, in which the record was closed. 

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to address the issue even further.  See 76 Fed. Reg. 8666  -8674 (February 15, 2011).  Both the Fast Letter and the proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record. 

Upon the death of a veteran any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2) (West 2014 & Supp. 2015); 38 C.F.R. § 3.1000(a)(1) (2015).  Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) ; 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Diabetes mellitus can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of this condition within a year following the Veteran's discharge from service.  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 23166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1193 - 1197; VAOPGCPREC 27-97.

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  VBA Manual M21-1 states: 

Service on offshore waters does not establish a presumption of exposure to Agent Orange.  Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  

VBA Manual M21-1, IV.ii.1.H.2.a.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular
tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  

VBA Manual M21-1, IV.ii.1.H.2.b.

The following locations are considered to be offshore waters of the RVN: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  

VBA Manual M21-1, IV.ii.1.H.2.c. (emphasis added)

The Veteran's discharges (DD Form 214s) show that his awards included the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  His related civilian occupations were listed as "water trans. occups." and "quartermaster (water trans.)" (his specialty number and title merely lists "0000/0000"). 

The "History of Assignments" contained in the service personnel records shows that the Veteran served aboard the U.S.S. Engage from December 5, 1969 to March 6, 1970; March 26, 1970 to August 26, 1970; and September 3, 1970 to September 30, 1971.  His rate during this time was quartermaster.  The 1971 Command History for the U.S.S. Engage shows that the minesweeper participated in Market Time patrol operations in the South Vietnamese waters and that it was in transit to and from Cam Ranh Bay (a deep water harbor) on various occasions.  

The Chronology of Events for Calendar Year 1971 notes that the ship "replenished" from another vessel at Cam Ranh Bay.  There is no indication that the vessel operated in inland waterways.

In March 2008, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  It was noted that he served aboard the USS Scamp (SSN 588) which was in the official waters of the Republic of Vietnam from June 10, 1972 to June 12, 1972, but that the record provided no conclusive proof of in-country service.

In November 2009, the RO requested a copy of the deck logs of the U.S.S. Engage from the National Archives and Records Administration (NARA). 

In December 2009, NARA responded that they had searched the Bureau of Naval Personnel (Record Group 24) but that no record was found placing the ship in/near the area of Vietnam during the period from December 1969 to September 1971, providing evidence against this claim.

It was further noted that "[y]ou should know we have been instructed to have you contact the primary source for such research," the Joint Records Research Center (JSRRC). 

In January 2010, the RO completed a Formal Finding on the Unavailability of Evidence Required to Corroborate the Claim for Exposure to Agent Orange.

In June 2014, the Board remanded the claim, and directed that additional efforts be made to determine whether the Veteran had "service in the Republic of Vietnam" while serving aboard the U.S.S. Engage (MSO 433) in 1971, in accordance with the processing guidelines for such claims as set forth in Training Letter10-06, to include contacting  the JSRRC to research the ship history and deck logs for the U.S.S. Engage "for the relevant periods to determine whether the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods."  

In July 2014, a report was received from the Defense Personnel Records Information Retrieval System (DPRIS).  This report shows that DPRIS stated that it had reviewed the command history of the U.S.S. Engage (MSO 433) from 1971, as well as the deck logs for that ship, dated between July and September of 1971.  The report states that this evidence showed the following: the U.S.S. Engage was in Southern California from January 1 to July 12, 1971.  It conducted Market Time patrols in the coastal waters of the RVN (Republic of Vietnam) from September 12 to October 1, and from November 2nd to December 2nd, 1971.  The ship was at Cam Ranh Bay on six occasions, for no more than 9 hours on any occasion, between September and November of 1971, for operations that included replenishment and/or refueling.  DPRIS concluded that the ship's history, and the deck logs, do not document that the U.S.S. Engage transited inland waterways, or that its personnel stepped foot in the Republic of Vietnam (other than possibly one sailor who had part of a finger accidentally amputated and who required medical treatment).  

The Veteran's service treatment records do not contain any relevant treatment for, or findings pertaining to, diabetes mellitus.  His separation examination report, dated in July 1977, shows that his endocrine system was clinically evaluated as normal, and that urinalysis was negative for sugar.

As for the post-service medical evidence, it shows that the Veteran had diabetes as of at least 2007.  

The Board has reviewed this case in great detail.  In this regard, the Board apologies for the many delays in the adjudication of this case. 

Importantly, the Board first notes that the Veteran's personnel file contains multiple notations of alcohol abuse, and shows that he received no less than five non-judicial punishments during service.  

This fact is not important regarding this claim, however, the Veteran did not claim service in Vietnam in association with a 1986 PTSD, nor did he claim such service in a subsequent PTSD claim, which was denied in November 2000.  See Veteran's "statement in support of claim" (VA Form 21-4138), dated in May 2000 (identifying a sole PTSD stressor of service in a stateside burial detail).  He first claimed to have served in Vietnam in September 2002, and in April 2008, in accordance with the law then in effect, it was determined that none of his claimed stressors could be verified.  See Veteran's "statement in support of claim" (VA Form 21-4138), dated in May 2000; April 2008 JSRRC memorandum.  Despite the Veteran filing multiple claims, the RO never granted service connection for PTSD.  In a VA psychiatric examination report, dated in March 2009, he was afforded an Axis I diagnosis of paranoid delusions, "need to rule out psychoactive substance dependence."  Although he asserted in a "statement in support of claim" (VA Form 21-4138), received in March 2010,  that while aboard the U.S.S. Engage "we spend months tied 'pierside' at Cam Ranh Bay," this is not shown by the evidence discussed supra.  

Given the foregoing, the Board finds the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In this regard, some of the Veteran's own prior statements, as cited above, do not support the current claim. 

With regard to the possibility of service connection based upon service in Vietnam and the presumption of exposure to Agent Orange for veterans with such service, the Board finds that service in Vietnam is not shown.  Both the NPRC and NARA have stated that they cannot verify service in Vietnam.  The U.S.S. Engage is not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  The DPRIS reviewed the command history of the U.S.S. Engage (MSO 433) from 1971, as well as the deck logs for that ship, dated between July and September of 1971, and this evidence shows that Veteran's ship was at Cam Ranh Bay on six different days, for no more than 9 hours on any occasion, between September and November of 1971.  DPRIS concluded that the U.S.S. Engage is not shown to have transited inland waterways, or that its personnel stepped foot in the Republic of Vietnam (other than possibly one sailor who had part of a finger accidentally amputated and who required medical treatment).  VBA Manual M21-1 states that Cam Ranh Bay Harbor is considered to be offshore waters of the RVN.  See VBA Manual M21-1, IV.ii.1.H.2.c.  The Board therefore finds that the evidence is insufficient to show that the Veteran had service in inland waterways.  Haas, 525 F.3d at 1193 - 1197; VAOPGCPREC 27-97.  

Finally, to the extent that the Veteran received the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, the criteria for receipt of these awards did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006); Haas.  Based on the foregoing, the Board concludes the Veteran is not shown to have set foot in or served in the inland waterways of Vietnam, or to have been exposed to herbicides during service. 

In reaching this decision, the Board has considered the articles submitted by the Veteran and/or the appellant which discuss Operation Market Time.  However, these article discuss the operation in general terms, and none of them indicate that the U.S.S. Engage had service in inland waterways during the time period in issue, or that its crew went ashore in Vietnam.  The Board has also considered a lay statement from J.H., received in April 2005, in which the author states that the Veteran told him about loading body bags during service in Vietnam (this was not otherwise claimed as a PTSD stressor by the Veteran).  To the extent that he repeats statements made to him by the Veteran, these warrant no probative value, as these are hearsay, and the Veteran has been found not to be an accurate historian.  This evidence is therefore insufficiently probative to warrant the determination that the Veteran had service in the inland waterways of the Republic of Vietnam.  Haas; VAOPGCPREC 27-97.

As the Veteran is not shown to have had qualifying service in the Republic of Vietnam, and he is not shown to have been exposed to Agent Orange, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted for the claimed disability on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VAOPGCPREC 27-97; VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Id. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors.  VBA Manual M21-1 has been revised, and clearly states that Cam Ranh Bay is not an inland waterway for VA purposes.  

Notwithstanding the foregoing, service connection may still be established with proof of actual direct causation.  38 C.F.R. § 3.303.  To that end, the Board has considered whether there is a direct link between the Veteran's diabetes mellitus, type 2, and his active service.  However, there is no record of relevant treatment during service, or within one year of separation from service.  The post-service medical evidence shows that the earliest medical evidence of diabetes mellitus, type 2, is dated in 2007.  This is about 30 years after his separation from service.  There is no competent opinion in support of the claim on any basis.  Thus, the Board concludes that service connection for diabetes mellitus, type 2, under theories of direct (38 C.F.R. § 3.303), presumptive (38 C.F.R. § 3.309(a)), or nexus (38 C.F.R. § 3.303(d)) is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

With regard to the lay contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that diabetes mellitus, type 2, was caused by exposure to Agent Orange during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed.  The Board has determined that the claimed disability is not related to his service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the claimed disability was caused by service.

The Board therefore finds that the preponderance of the evidence is against the claim for service connection, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in  January and October of 2008, September 2009, and February 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  Although an etiological opinion has not been obtained, the Veteran is not shown to have received any relevant treatment during service, the claimed disability is not shown until many years after service, and there is no competent opinion of record in support of the claim on any basis.  The Board has determined that exposure to Agent Orange is not shown.  Therefore, an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In June 2014, the Board remanded this claim.  The Board directed that additional efforts be made to determine whether the Veteran had "service in the Republic of Vietnam" while serving aboard the USS Engage (MSO 433) in 1971, to include contacting the JSRRC to research the ship history and deck logs for the USS ENGAGE (MSO 433) for the relevant periods to determine whether the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods.  In July 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also .Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  Extensive development, lasting years, has not provided a basis to grant this claim and further development will not provide a basis to grant the claim.

ORDER

Service connection for diabetes mellitus, type 2, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


